DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- 7 are currently pending and under consideration.  This is the first office action on the merits of the claims.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on Aug. 24, 2020. It is noted, however, that applicant has not filed a certified copy of the GR20200100511 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on Aug. 24, 2020. It is noted, however, that applicant has not filed a certified copy of the GR20200100512 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 23, 2022 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The MPEP section 608.01(m) states:
While there is no set statutory form for claims, the present Office practice is to insist that
each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Patent Publication. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  37  CFR 1.75(i). 

In the instant case, claim 1 does not end with a period. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to:
1. The breadth of the claims;
2. The nature of the invention;
3. The state of the prior art;
4. The level of skill in the art;
5. The level of predictability in the art;
6. The amount of direction provided by the inventor;
7. The presence or absence of working examples;
8. The quantity of experimentation necessary to make or use the invention based on the disclosure. See In re Wands USPQ 2d 1400 (CAFC 1988):

	The breadth of the claims and the nature of the invention:
The instant claims recite a compound comprising a scaffold having a structure of the formula: 
    PNG
    media_image1.png
    379
    405
    media_image1.png
    Greyscale
. 
The nature of the inventions are compounds identified through a method of deriving potential drug leads based on the undisclosed anatomy and physiochemical properties of an undisclosed interaction between CoV2 Spike GP (ligand unknown) and undisclosed target human ACE2, through the application of an undefined pharmacophore hypothesis 3D model derived from an undisclosed source. 
The state of the prior art and the level of predictability in the art: 
Generally successful applications of pharmacophore 3D models are derived from known structural relationships of structurally defined ligands and targets with clearly identified functional groups having associated spatial relationships to one another. Further, removal of physical characteristics not reflected by pharmacophore models must be considered (e.g., physio-chemical, ADME, and toxicological properties). See LANGER and WOLBER, Drug Discovery Today: Technologies; 1(3), Pub: 2004. 
	Therefore, the level of predictability in the art is dependent on many factors which are not disclosed in the instant application. 
The amount of direction provided by the inventor:
The disclosure refers to multiple general teachings and proposed 3D pharmacophore models, various broad embodiments; typical features; and databases known to one having ordinary skill; as well as, application of various software packages which one having ordinary skill might use to further refine leads. ([0068]- [0092]). However, the disclosure and claims do not comprise any specific physio-chemical interactions, spatial relationships, functional relationships to either the undisclosed ligand(s) or target molecules; instructions relating to particular information which could be applied to any specific program to result in any single specific working example of the application of the model; specific information on how the model was derived; examples of compositions or compounds resulting from application of the invention; nor any evidence that the model was ever used as generally described throughout.
The presence or absence of working examples: 
No working examples or specific compounds are present in the specification or claims.
In light of the unpredictability surrounding the claimed subject matter, with consideration of the lack of specific instruction or compounds meeting the limitations of the instant claims; as well as, the undue breadth of the claimed invention, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to identify the required number of ligand(s) specific to an independently identified structure and target interaction to generate various possible fit structures. Once finding an interaction of ligand to target with a pharmacophore model, which is merely a variable hypothesis of said interaction, one skilled in the art would have to incorporate the hypothesis as a specific scaffold structure, to then make the compound based on this scaffold. Essentially, one wishing to make or use the invention as claimed would be required to start the process from scratch to generate any drug leads (compounds) to further refined, test for efficacy of resulting compounds, and generate evidence to possession of such a compound to demonstrate enablement commensurate with the scope of the claims. Thus, claim 1 is rejected under 35 U.S.C. §112(a). 
	Claims 2- 7 all depend from claim 1 and are also rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is rejected because, as written, it could be interpreted in at least 2 different ways: First, the literal language of the claim allows for an interpretation, wherein the compound may be interpreted as comprising a scaffold having a structure of the “formula: 
    PNG
    media_image1.png
    379
    405
    media_image1.png
    Greyscale
”. In this interpretation, the “scaffold is comprised of groups F1- F5. 
Alternatively, the “compound” of claim 1 could be interpreted to comprise a scaffold; in addition to, a “structure of the formula: 
    PNG
    media_image1.png
    379
    405
    media_image1.png
    Greyscale
”, wherein the additional “structure” comprises the functional groups F1- F5. This interpretation is reasonable, because figure 2 (image of claim 1) of the specification is said to depict “an exemplary pharmacophore model”. (See specification [0068]). Further, the specification indicates that the function of the scaffold and branches are to present pharmacophores. ([0071), suggesting that all three components are separate structures. 
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
As such claim 1 is rejected as indefinite.
Claim 1 is rejected because it recites “a scaffold having a structure of the formula: 
    PNG
    media_image1.png
    379
    405
    media_image1.png
    Greyscale
”, however, the image that follows (above) does not comprise a chemical formula. Further, the claim recites a “structure of the formula”, however the image that follows does not comprise a structure because, the image appearing after the term “formula:” appears to associate 4 disjunct and undefined “F”s (i.e., F1: Hydrophobic; F2: Aromatic or hydrophobic; F3: Aromatic or hydrophobic; F4: H-donor or H-acceptor; and F5: H-acceptor) to nebulous circles with no required or defined spatial relationship, communication or articulation (e.g., distances, angles, dihedral angles, etc.). As such, one having ordinary skill in the art would not be able to define or determine the metes and bounds of the elements required of a compound of independent claim 1. Specifically, one would not be able to determine the metes and bounds of the “structure” required of “a compound” of claim 1, because the image does not comprise a “formula”, “structure, or “compound”, nor are the terms defined in the claims. Thus, the claim is rejected as indefinite. As such, it is also unclear if the “structure of formula: 
    PNG
    media_image1.png
    379
    405
    media_image1.png
    Greyscale
is a scaffold of a specific physical compound, or if it is the pharmacophore 3D model described in the disclosure (See specification [0068], Figure 2). 
Claim 1 provides a model of various labeled circles of various sizes and proximities to each other. The metes and bounds of the limitations of the formula are unclear. The specification is silent regarding said circles, their sizes or their proximity to each other. One skilled in the art would not recognize what is encompassed in said circle limitations, what is meant by the circle size, and what is meant by a circle overlap or proximity to each of the other circles. Therefore, it is unclear what applicants intend to represent by the representation of said circles, their sizes, their overlaps and proximities to each other.
Claim 1 recites a formula with circles labeled F1-F5. F1- F5 are not defined by the claim. The metes and bounds of the limitations are unclear. The claim does not define the terms F1, F2, F3, F4, or F5. This is not aided by the specification, which is silent to any geometrical constraints; such as, distances, angles, and dihedral angles. Thus, one having ordinary skill in the art would not be able to associate the characteristics to any particular structure. Therefore, it is uncertain how the compounds encompassing the limitations are defined in relation to the compound of the image of claim 1; if and how the recited alternative language (H-donor OR H-acceptor; and Aromatic OR Hydrophobic) is intended to limit the compounds of claim 1.
Claims 2- 7 depend from claim 1. As such, they are rejected on the same grounds.
Therefore, claims 1- 7 are rejected as indefinite. 

Conclusion

Summary of Claims: Claims 1- 7 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658